Citation Nr: 0301735	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  95-02 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to an effective date earlier than May 22, 
2000, for a 20 percent rating for a shell fragment wound of 
the right arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a clinical psychologist



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1971.

This appeal arises from March 1994 and later rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (ROIC) in Philadelphia, Pennsylvania, 
that denied entitlement to service connection for 
posttraumatic stress disorder (PTSD).  This appeal also 
arises from a May 2001 ROIC rating decision that assigned a 
20 percent rating for a shell fragment wound of the right arm 
effective from May 22, 2000.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for service connection for 
PTSD and for an earlier effective date for the 20 percent 
rating. 

The veteran testified before an RO hearing officer in July 
1994.

In March 2000, the Board remanded the case for a procedural 
matter.

In February 1995, the veteran submitted an application for VA 
compensation for malaria, which does not appear to have been 
addressed by the RO.  This is referred for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  A diagnosis of PTSD related to combat has been given.

3.  The veteran did not appeal a March 1994 rating decision 
that assigned a noncompensable rating for shell fragment 
wound of the right arm and that decision became final. 

4. The ROIC received veteran's request for an increased 
rating for a shell fragment wound of the right arm on 
February 15, 1995.  

5.  No evidence from which it is factually ascertainable that 
the right arm increased in severity was received with a one-
year period prior to February 15, 1995.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(f).

2.  An effective date of February 15, 1995, is warranted for 
a 20 percent schedular rating for shell fragment wound of the 
right arm.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions regarding VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

The veteran has not been given notice of the changes in law 
brought about by the VCAA.  However, through statements of 
case and supplemental statements of the case, the RO has set 
forth law and facts in a fashion that explain the basis of 
its decisions.  The veteran has been offered a hearing and 
the transcript is of record.  The veteran's representative 
has submitted argument on the matter.  Because the decision 
below is favorable to the veteran, handling the matter at 
this time will not violate the prejudice safeguard set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in developing his claim or in 
notifying him what additional information he could submit.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  In addition, service connection for PTSD is 
subject to additional requirements.  

Prior to March 7, 1997, VA regulations provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, VA amended the above regulation 
and made the amendment retroactive to March 7, 1997.  That 
regulation was amended to read as follows: 

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of- war experience, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, 
the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

A review of the record indicates that the veteran was wounded 
in action as a field medic in Vietnam and was awarded the 
Purple Heart, conclusively denoting that he participated 
combat.  Thus, his stressor needs no further corroboration. 

The veteran was evaluated by a VA psychiatric examiner in 
January 1994 who noted that the claims file was not 
available.  The examiner remarked that the veteran had been 
receiving treatment from another psychologist since August 
1993 but was not on any medication.  The examiner found the 
veteran to be anxious and depressed and offered a diagnosis 
of anxiety disorder with depressive features.  The examiner 
specifically noted that PTSD was not demonstrated.   

The other psychologist mentioned in the above paragraph is 
John Regan, Ph.D.  Dr. Regan had this to say in a letter 
submitted later in January 1994:

It is my professional opinion, based on my 
sessions with [the veteran], psychological testing 
(MMPI-2), and interviews with his wife [], that he 
continues to experience a Post-Traumatic Stress 
Disorder (309.89) as described in the Diagnostic 
and Statistical Manual of Mental Disorders, Third 
Edition, Revised (DSM-IIIR).  It is furthermore my 
professional opinion that his incidence of Post-
Traumatic Stress Disorder is directly related to 
his military experiences in Viet-Nam and has 
continued to negatively influence his behavior to 
the present. 

Dr. Regan described the veteran's current symptoms and 
explained in detail why the veteran met criteria A through D 
of a PTSD diagnosis.  

In July 1994, Dr. Regan offered testimony at the veteran's 
personal hearing.  Dr. Regan felt that the Army had failed to 
correctly identify certain problems that had surfaced even 
prior to the veteran's discharge because PTSD itself did not 
get into the diagnostic manual until 1980.  Dr. Regan 
testified that the veteran's medical chart revealed that he 
had displayed many characteristic symptoms of PTSD and that 
his behavior after Vietnam while at Fort Dix was symptomatic 
of PTSD.  Dr. Regan agreed with the veteran's representative 
during the hearing that the veteran had suffered terrribly 
from PTSD and also noted that MMPI results indicated that the 
veteran had PTSD.  

The record further reflects that because the veteran was 
incarcerated pursuant to a felony conviction he missed 
several VA examinations that might have provided pertinent 
medical evidence.  However, he submitted an October 1994 
treatment report from a correctional facility that offers an 
Axis I diagnostic impression of PTSD and alcohol dependence, 
in remission.  A January 1996 psychiatric evaluation 
conducted within the correctional facility offers Axis I 
diagnoses of rule out PTSD; and, history of alcohol abuse, in 
that order.  

In March 2000, the Board remanded the case to offer the 
veteran an opportunity to appoint a new representative.  

The veteran underwent a VA PTSD examination in May 2000.  The 
examiner noted a review of the claims file.  The examiner 
noted that the veteran presented for the examination in the 
custody of two guards, was in chain restraints, and that the 
guards would not allow a private interview.  The veteran 
apparently would not discuss his case to any meaningful 
extent in the presence of his guards.  The examiner noted 
that evidence of criteria B, C, and D of a PTSD diagnosis 
were lacking and that an MMPI test suggested character 
trouble.  The examiner also noted that the veteran's 
incarceration might have been a "contaminant" of the 
results of testing.  The Axis I diagnoses were adjustment 
disorder with mixed disturbance of emotions and conduct; and 
, PTSD features.   

In this case, the medical evidence concerning whether the 
veteran has PTSD is in conflict.  Perhaps the strongest 
medical evidence of PTSD comes from Dr. Regan who had treated 
the veteran for several months and became convinced that the 
veteran met the former DSM IIIR PTSD criteria and provided 
supporting details for each criterion for PTSD.  Perhaps the 
second strongest medical evidence of PTSD is Dr. Regan's 
later testimony that the veteran exhibited many PTSD symptoms 
and that the veteran had suffered terribly from PTSD.  

On the other hand, perhaps the strongest medical opinion 
against the case was submitted in January 1994 by a VA 
examiner who clearly felt that PTSD had not been 
demonstrated.  The Board notes that the examiner specifically 
reported that the claims file was not available for review.  

Finally, other medical professionals could not rule out PTSD 
as a possible diagnosis.  For example, a more recent VA PTSD 
compensation and pension examiner noted PTSD features, but 
did not exclude PTSD as a possible diagnosis.  

Because there is competent medical evidence both for and 
against a diagnosis of PTSD, the Board finds the evidence to 
be in relative equipoise.  Thus, the benefit of the doubt 
doctrine is for application.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The Board will resolve any remaining doubt in favor 
of the veteran and grant service connection for PTSD.  

II.  Earlier Effective Date

The ROIC has assigned an effective date of May 22, 2000, for 
a 20 percent rating for residuals of a shell fragment wound 
of the right arm under Diagnostic Code 5303.  The basis for 
ROIC's award is the date of receipt of a letter from the 
veteran in which he questioned why no he received no 
disability compensation for his arm; however, the Board will 
review the record for any basis on which to assign an 
effective date.  

The veteran submitted his original application for VA 
benefits in November 1993.  In that application, he did not 
mention his right arm, rather, he indicated a desire for 
service connection only for PTSD and adjustment disorder. 
Nevertheless, in a March 1994 rating decision, the ROIC 
established service connection for a wound of the right arm 
and assigned a noncompensable evaluation and denied service 
connection for PTSD.  The ROIC notified the veteran of that 
decision in a letter dated in March 1994.  

In May 1994, the veteran indicated disagreement with the 
denial of PTSD and requested a hearing on the matter; 
however, he did not indicate any disagreement with the 
noncompensable rating assigned for his right arm.  

The veteran testified at a personal hearing in July 1994 
concerning PTSD; however, he did not mention his right arm. 

In December 1994, the ROIC received a letter from the 
veteran; however, he did not indicate any disagreement with 
the noncompensable rating assigned for his right arm.  Within 
the one year appeal period following issuance of the March 
1994 rating decision, the ROIC did not receive any notice of 
disagreement with respect to the noncompensable rating 
assigned the right arm in that rating decision.  

From the above facts, the Board finds that a March 1994 ROIC 
rating decision that granted a noncompensable rating for the 
right arm became final.  The veteran did not appeal the 
decision concerning the evaluation of the right arm.  Thus, 
any subsequent disability rating cannot be based solely on 
the evidence considered in that decision or absent a finding 
of clear and unmistakable error in that decision.  The 
veteran has not alleged clear and unmistakable error in that 
decision.

In a February 1995 written statement, the veteran indicated 
that shrapnel injured his upper right arm during a mortar 
attack, which he claimed he had never file for, "but now I 
am going to".  Along with the statement, the veteran 
submitted an application for VA benefits listing, among 
others, "pain in the upper r/arm shrapnel wound 1970".  
38 C.F.R. § 3.155(a), which addresses VA acceptance of 
informal claims, provides: 

(a) Any communication or action, indicating an 
intent to apply for one or more benefits under the 
laws administered by [VA], from a claimant... may 
be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim 
has not been filed, an application form will be 
forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent 
to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

With respect to filing for VA benefits, the Board notes that 
the Secretary of VA has not prescribed a specific claim form 
for filing for an increased rating for an established 
service-connected disability. 

On February 15, 1995, the ROIC received the application on 
which veteran identified a desire for service connected 
compensation benefits for his right arm.  This may be 
construed as an informal claim for a compensable rating for 
the already service-connected right arm.  The Board therefore 
finds that the RO received the veteran's claim for an 
increased rating for the service-connected right arm on 
February 15, 1995. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).  
Regarding claims for increased ratings, however, the 
regulation provides an exception.  

Paragraph (o)(2) states that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date 
otherwise, date of receipt of claim.  § 3.400(o)(2) (2002).

Applying the above rule to the facts of the case, because no 
factually ascertainable increase occurred within the year 
prior to February 15, 1995, the date of the receipt of the 
claim for an increase is the earliest date that can be 
assigned as the effective date.  Therefore, February 15, 
1995, must be assigned as the effective date for the 
veteran's 20 percent rating for the right arm. 











ORDER

1.  Service connection for PTSD is granted.  

2.  An effective date of February 15, 1995, for a 20 percent 
rating for a shell fragment wound of the right arm is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

